Citation Nr: 0024409	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-06 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder (classified as upper back and lumbar spine 
myositis).  

Entitlement to service connection for muscle inflammation 
(other than upper back and lumbar spine myositis).  

Entitlement to service connection for lumbar spondylosis.  

Entitlement to service connection for lumbosacral sprain.  

Entitlement to service connection for lumbosacral disc 
disease.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to June 
1986.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at San Juan, Puerto Rico.  By 
rating action in April 1987, entitlement to service 
connection for a back disorder manifested by upper back and 
lumbar spine myositis was denied.  By rating action in March 
1998, a petition to reopen a claim of entitlement to service 
connection for the back disorder previously denied was 
rejected.  By rating action in November 1998, entitlement to 
service connection for muscle inflammation (other than upper 
back and lumbar myositis) was denied.  Since that action, the 
veteran's statements in association with the clinical 
evidence are construed as raising new issues of entitlement 
to service connection for additional back disabilities of 
lumbar spine spondylosis, lumbosacral strain and lumbosacral 
disc disease.  The RO has prepared rating decisions and a 
statement of the case sufficient to meet the procedural 
requirements for these new issues to be properly before the 
Board for appellate consideration at this time.  


FINDINGS OF FACT

1.  Service connection was previously denied for a back 
disorder, specifically, upper back and lumbar spine myositis, 
in an April 1987 rating decision.  

2.  The veteran was notified of the April 1987 denial of 
service connection for the designated back disorder in May 
1987, but did not file a timely appeal.

3.  Although some of the evidence received since the April 
1987 rating decision is new, none of it, either by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim regarding the prior denial of 
entitlement to service connection for a back disorder 
classified as upper back and lumbar myositis.  

4.  There is no competent evidence of a nexus between 
myositis (separate and distinct from the upper back and 
lumbar myositis for which entitlement to service connection 
has been denied) and service.  

5.  There is no competent evidence of a nexus between lumbar 
spondylosis and service.  

6.  There is no competent evidence of a nexus between 
lumbosacral sprain and service.  

7.  There is no competent evidence of a nexus between 
lumbosacral disc disease and service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156(a) (1999).  

2.  The claim of entitlement to service connection for muscle 
inflammation is not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim of entitlement to service connection for lumbar 
spondylosis is not well grounded.  38 U.S.C.A. § 5107(a).  

4.  The claim of entitlement to service connection for 
lumbosacral sprain is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

5. The claim of entitlement to service connection for 
lumbosacral disc disease is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disorder (Upper Back & Lumbar Myositis)

In an April 1987 rating decision, the RO denied service 
connection for a back disorder that was diagnosed as upper 
back and lumbar myositis.  The veteran was notified of that 
determination in correspondence dated in May 1987.  However, 
the veteran did not initiate an appeal from the denial of 
service connection for the back disorder.  Consequently, that 
determination is final. 38 U.S.C.A. § 7105.  

The April 1987 decision considered the service medical 
records, a report of VA rating examination in March 1987, and 
VA outpatient treatment records dated from July 1986 to 
February 1987.  

The service medical records show complaints of lower back 
pain in association with urinary complaints (December 1981), 
complaints of back pain and weakness with the flu (June 
1982), complaints of mid-back pain in association with 
multiple other complaints and possible urinary tract 
infection (July 1982), lower back problems in associated with 
a possible reaction to medication (January 1986), complaints 
of back pain radiating to the lower extremities with multiple 
joint complaints and an assessment of myalgia (April 1986), 
complaints of low back pain (May 1986) and intermittent low 
back pain and stiffness with bending (May 1986-separation 
examination).  

VA outpatient treatment records show low back pain (July 
1986).  

The report of VA examination in March 1987 showed a history 
by the veteran of an inservice back injury followed by 
persistent back discomfort extending from the lower back to 
the mid-back, elicited by prolonged lifting, standing and 
lifting with bending.  The physical examination revealed mild 
to moderate dorsal kyphosis, tenderness with spasm of the 
upper back musculature and exquisite tenderness with moderate 
spasm of the lumbar paravertebral musculature, but without 
limitation of 
motion.  Straight leg raising elicited back pain at 70 to 160 
degrees, bilaterally.  There were no radicular signs.  The 
neurologic examination was normal.  The diagnosis was upper 
back and lumbar paravertebral myositis.  

The veteran attempted to reopen her claim for service 
connection in October 1997.  The question before the Board is 
the limited question of whether the veteran has submitted new 
and material evidence to reopen her previously denied claim.  
To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. § 5108, 7105.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, in cases in which a physician relied upon the 
appellant's account of her medical history and service 
background, recitations of which had already been rejected in 
a previous decision, such history articulated by the 
appellant has no probative value and hence cannot be 
considered material for the purpose of reopening the 
veteran's claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).  The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In clinical records received since the April 1987 rating 
action, private physicians and the VA have disclosed dorsal 
spine pain, tenderness, muscle spasm, and limited motion 
(August 1996), lumbosacral spine muscle spasms after a fall 
(December 1996), low back pain and dorsal myositis (October 
1997), and dorsal pain, tenderness, and muscle spasm with a 
diagnosis of dorsal myositis (January 1998).  

The Board has reviewed the evidence received into the record 
since the April 1987 rating decision and finds that no new 
and material evidence has been received to reopen the claim 
for entitlement to service connection for upper back and 
lumbar myositis.  

In the veteran's case, the evidence received into the record 
since the April 1987 rating decision, as detailed above, is 
cumulative in nature.  It is a rendition of complaints, 
findings and diagnoses/assessments of dorsal and lumbar spine 
muscle symptomatology that has been present at the time of 
the prior denial.  The medical evidence of a postservice 
injury is not material.  Redundant complaints and findings of 
the dorsal and lumbar spine include pain, tenderness, muscle 
spasm and myositis.  There is no evidence received since the 
April 1987 rating decision which serves to alter the basis of 
the prior decision.  The evidence received since the last 
final decision by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The Board has considered the veteran's petition that her back 
condition resulted from a lifting injury in 1981 for which 
she claims to have been hospitalized on two occasions.  Her 
allegation that back pains have been continuous and have 
required continuous treatment since that time have likewise 
been considered.  She has asserted that supporting medical 
records are missing.  Nevertheless, no obvious gap in the 
service medical records has been indicated and these records 
appear to be complete.  No supporting medical evidence for 
any of her allegations has been submitted.  Her statements 
essentially repeat her original claim and are cumulative.  

Since new and material evidence to reopen the claim has not 
been submitted, the Board need not go into questions as to 
well groundedness and the merits.  

New Claims

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 
68 (Fed. Cir. 1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The service medical records show musculoskeletal findings of 
a left knee contusion (January 1982), right costovertebral 
angle tenderness (July 1982), bilateral leg pain, decreased 
strength and point tenderness diagnosed as shin splints on 
the right (October 1985), sternocleidomastoid muscle pain on 
attempting to move the neck, a knifelike pain in the right 
costal margin area, and cramping pain throughout the chest 
area when attempting to lift or on deep inspiration, with 
tenderness of the right costal margin area and myalgia (April 
1986), left shin splints, muscle atrophy of the right thenar 
eminence with impressions of right hand tendonitis, 
tenosynovitis and/or ganglion (May 1986) and right elbow pain 
(May 1986-separation examination).  

VA outpatient treatment records show cervical spine muscle 
spasms following a fall in February 1987.  

On the VA examination in March 1987, the veteran complained 
of left thumb pain.  There was swelling of the thenar region 
of the left hand and exquisite tenderness to pressure and 
stretching of the thumb abductor tendon.  No atrophy or 
weakness of the hamstring muscles was noted.  

VA outpatient treatment records dated in May 1993 show muscle 
spasm in the neck area.  In May 1996, the veteran complained 
of left leg pain from the buttock downward and leg cramps.  A 
positive left femoral stretch with left buttock pain on 
pressure was revealed.  There also were limited neck 
movement, moderately severe tenderness and muscle spasm of 
the nuchal area, and limited lateral movement of the neck 
with a diagnosis of moderately severe nuchal strain.  Left 
sciatic nerve compression was also shown.  In June 1996, she 
was seen for right shoulder pain and weakness and right hand 
cramps.  The objective findings included right shoulder pain 
with swelling of the acromioclavicular joint.  In August 
1996, there were cervical spine pain, tenderness, muscle 
spasm, and limited motion as well as tenderness and muscle 
spasms of the trapezius muscles.  She described difficulty 
with activities of lifting heavy objects or elevation of the 
upper extremities.  She complained of numbness of the hand 
and legs.  In October 1996, her left forearm and wrist were 
casted due to a traumatic fracture.  In December 1996, she 
showed lumbosacral spine sprain, spondylosis, straightening 
of normal lordosis and muscle spasm with disc disease to be 
ruled out after a fall.  In February 1997, she complained of 
cervical spine pain.  In April 1997, she complained of neck 
pain and weakness as well as right wrist and hand tenderness.  
Motor examination revealed no atrophy or fasciculations.  
Upper and lower extremities were at 5/5 in strength.  There 
was computerized tomographic evidence of loss of cervical 
lordosis.  

In May 1997, VA outpatient treatment records show that the 
veteran had complaints of left elbow and wrist pain.  The 
assessment was left elbow and wrist pain with movements 
limited and weakness secondary to left wrist fracture.  In 
September 1997, she was seen for mid-right buttock 
tenderness.  In October 1997, low back pain with radiation to 
the right leg, and right sciatic nerve syndrome were shown.  
She also complained of minimal left elbow and wrist pain.  
Cervical myositis was shown.  In November 1997, motor 
strength of the left external hallucis was at 4/5.  She also 
complained of left ankle pain on walking that had been 
getting worse over two weeks.  Mild tenderness at the medial 
dorsal aspect of the foot at the ankle level with no signs of 
infection or inflammation were described.  Musculoskeletal 
left foot pain was assessed.  In January 1998, shoulder 
girdle strength was shown as 85 percent of normal.  Cervical 
spine pain, tenderness, and muscle spasm were indicated.  
Cervical myositis was diagnosed.  

Muscle Inflammation (Myositis)

While there have been multiple musculoskeletal findings 
during and since service, chronic muscle inflammation 
separate from the veteran's back disability was not revealed 
during or until many years following active service.  The 
inservice findings were either not specific to the muscles or 
part and parcel of her back disability for which service 
connection has been denied.  Myalgia noted during service in 
April 1986 was an isolated finding indicating muscular pain 
at that time, but was not associated with myositis (muscle 
inflammation) and not shown to be continuous or chronic based 
on all the medical evidence.  Likewise, the inservice 
symptomatology of the left knee, right costovertebral angle, 
shins, sternocleidomastoid muscle, right costal margin, 
chest, and right thenar eminence, respectively, are not shown 
to have been continuous or chronic manifestations of myositis 
of the affected areas.  There was no complaint, finding or 
diagnosis of injury or disease resulting in myositis during 
active service.  

Since active service, there have been additional muscular 
symptoms for which the veteran has been treated but chronic 
myositis involving the cervical spine was not shown until 
October 1997.  Other muscle symptomatology in the cervical 
spine area had been shown since February 1987, but has not 
been medically identified as myositis.  Cervical spine 
myositis is not shown to be related to active service.  In 
fact, the medical evidence shows a postservice injury to be 
the cause.  Other muscular symptomatology involving the left 
hand, shoulders, trapezius muscles, upper extremities, 
buttocks, and left ankle and foot were neither medically 
related to active service nor diagnostic of myositis of the 
affected areas.  Only myositis affecting the cervical spine 
muscles is shown to be present.  

In the absence of medical evidence of a nexus between 
cervical spine myositis and service, and in the absence of 
medical evidence that the veteran suffers from myositis of 
any other anatomical region (except for the upper back and 
lumbar spine), the claim for service connection cannot be 
considered well grounded and must be denied.  

Lumbar Spondylosis, Lumbosacral Sprain & Lumbosacral
Disc Disease

Lumbar spondylosis, lumbosacral sprain and lumbosacral disc 
disease, respectively, were first shown following active 
service, by VA clinical records dated in 1996.  These 
findings had followed a fall.  Disc disease may have been 
indicated by the radiation of pain from the buttock downward, 
left sciatic nerve compression, right buttock tenderness, 
radiation of low back pain to the right leg, and right 
sciatic nerve syndrome shown by the VA clinical records dated 
in 1996 and 1997, as well.  Nevertheless, none of this 
symptomatology has been shown to be related to any inservice 
disease, injury, event or circumstance.  In the absence of a 
medically confirmed nexus with service, the claims of service 
connection for these disability entities cannot be considered 
well grounded and must be denied, respectively.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for a back disorder classified as upper back and 
lumbar myositis is denied.  Service connection for muscle 
inflammation is denied.  Service connection for lumbar 
spondylosis is denied.  Service connection for lumbosacral 
sprain is denied.  Service connection for lumbosacral disc 
disease is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



